 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      NATHANIEL M. WILLIAMS,                               Case No. 2:20-cv-02022-KJD-DJA
 6
                             Plaintiff,
 7                                                                          ORDER
            v.
 8
      VEGAS VENTURE I LLC, MATTHEW
 9    FRESINSKI, HAROLD NORRIS, JOSE
      LEVIN, RICARDO RAMIREZ, CARLOS
10    DOMINGUEZ, SHEMARIO JONES C/O
      CAFÉ AMERICANO RESTAURANT,
11
                             Defendants.
12

13          Before the Court is the parties’ joint discovery plan and scheduling order requesting special

14   scheduling review. (ECF No. 32). The parties assert that they disagree regarding the appropriate

15   discovery deadlines, but only provide a single set of deadlines. These deadlines, however, are

16   exceptionally protracted and unexplained. The parties request 468 days to complete discovery—

17   more than double the typical discovery period under Local Rule 26-1(b)(1)—but fail to explain

18   why such a drastic extension is necessary. The parties claim that Plaintiff is alleging a high

19   damages amount, anticipates deposing seven individuals and retaining experts, and that Defendants

20   anticipate doing the same. In other words, the parties have described rather typical discovery, but

21   have not explained why that discovery warrants more than double the standard discovery periods.

22   Because the Court finds that the parties have neither provided a “statement of each party’s position

23   on each point in dispute,” nor “a statement of the reasons why longer or different time periods

24   should apply to the case,” it denies their joint discovery plan and scheduling order and orders that

25   60 days beyond the standard timeframes under Local Rule 26-1(b) should apply.

26          IT IS THEREFORE ORDERED that the joint discovery plan and scheduling order

27   requesting special scheduling review (ECF No. 32) is denied.

28
 1          IT IS FURTHER ORDERED that 60 days beyond the standard timeframes under Local

 2   Rule 26-1(b) shall apply.

 3          IT IS FURTHER ORDERED that the parties may submit a motion or stipulation to extend

 4   the dates set by this Order by satisfying the requirements of Local Rule IA 6-1 and showing good

 5   cause under Local Rule 26-3.

 6          IT IS FURTHER ORDERED that the following deadlines shall apply to this case:

 7          Amend pleadings and add parties:                          Wednesday, July 14, 2021

 8          Expert disclosures:                                       Friday, August 13, 2021

 9          Rebuttal expert disclosures:                              Monday, September 13, 2021

10          Discovery cutoff:                                         Tuesday, October 12, 2021

11          Dispositive motions:                                      Friday, November 12, 2021

12          Pretrial order:                                           Monday, December 13, 2021

13

14

15          DATED: June 17, 2021

16
                                                        DANIEL J. ALBREGTS
17                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                               Page 2 of 2
